Citation Nr: 0418800	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-20 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether a reduction in the evaluation for a musculoskeletal 
disorder resulting from an undiagnosed illness, from 20 
percent to noncompensable was proper.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1978, and from November 1979 to November 1996.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the United States Department 
of Veterans' Affairs (VA).  In that decision, the RO reduced 
the disability rating for a musculoskeletal disorder 
resulting from an undiagnosed illness from 20 percent to 0 
percent.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA is required to inform a claimant of the evidence needed to 
substantiate the claim, of what evidence the claimant is 
responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  VA 
has elaborated on these requirements by undertaking to inform 
claimants to submit relevant evidence in their possession.  
38 C.F.R. § 3.159(b) (2003).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the notice 
requirement is not met unless VA can point to a specific 
document in the claims file.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

VA has not yet provided the specific notice required by the 
statute and regulation as interpreted by the Court.  The 
Board is required to remand the claim for the RO to provide 
the necessary notices to the veteran and his representative.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004).  .

Accordingly, this case is REMANDED for the following:

1.  The AMC or RO should provide the 
veteran and his representative the 
notices required under the VCAA and its 
implementing regulations.  The notices 
should identify the law and regulations 
relevant to his appeal of the reduction 
of the rating for a musculoskeletal 
disorder resulting from an undiagnosed 
illness.

The AMC or RO should inform the veteran 
and his representative that his appeal of 
the reduction of the rating for the 
musculoskeletal disorder resulting from 
an undiagnosed illness could be supported 
by any of the following: medical and 
nonmedical evidence that the disorder has 
not improved, and evidence of the current 
manifestations and disabling effects of 
the disorder.

The AMC or RO should inform the veteran 
that VA will not take any steps to obtain 
additional evidence to support his 
appeal, and that he is responsible for 
submitting any additional evidence.

The AMC or RO should tell the veteran to 
provide any evidence in his possession 
that pertains to the appeal.

2.  The AMC or RO should then 
readjudicate the issue on appeal, and if 
the benefit remains denied, issue a 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




